898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfonzo JONES, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF EDUCATION, Defendant-Appellee.
No. 89-2264.
United States Court of Appeals, Sixth Circuit.
March 12, 1990.

ORDER
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.*


1
Plaintiff, Alfonzo Jones, appeals an order of the district court which dismissed his civil rights action.  He now moves for leave to proceed in forma pauperis.  Upon review of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff tendered an application for leave to proceed in forma pauperis and a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Michigan.  Although difficult to discern from the face of the complaint, the basis of plaintiff's claim for monetary damages apparently lay in his belief that defendant, the Michigan Department of Education, had acted out of a desire to discriminate against him on account of his race and economic status in declaring his student loan to be in default and subsequently attempting to collect that obligation.  After granting the request for pauper status, the district court determined that plaintiff's claims were frivolous and ordered the dismissal of the complaint pursuant to 28 U.S.C. Sec. 1915(d).  Plaintiff then filed this appeal.


3
Based upon a careful review of the record, the court has concluded that the district court did not err in dismissing the complaint.   Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  Plaintiff's cause of action lacks an arguable basis in the law as the eleventh amendment precludes a suit for monetary damages against defendant, an agency of the state of Michigan.   Papasan v. Allain, 478 U.S. 265, 276 (1986).


4
Accordingly, the motion for leave to proceed in forma pauperis is granted and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 John W. Peck, Senior Circuit Judge, U.S. Sixth Circuit Court of Appeals, sitting by designation